Case 9:19-cv-80580-RS Document 45 Entered on FLSD Docket 11/12/2019 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        Case No. 19-CV-80580-SMITH/MATTHEWMAN


  ALBERTO LEAL,

         Plaintiff,

  v.

  VAN DELL JEWELERS OF ROYAL
  PALM BEACH, INC.,

         Defendant.



                      FINAL ORDER OF DISMISSAL WITH PREJUDICE

        THIS CAUSE is before the Court upon the parties’ Joint Stipulation of Dismissal with

 Prejudice (ECF No. 44). The Court having considered the Stipulation and being otherwise duly

 informed therein, it is ORDERED AND ADJUDGED as follows:

        1.      The Stipulation (ECF No. 44) is APPROVED.

        2.      The above-styled case is DISMISSED WITH PREJUDICE.

        3.      Each party shall bear its own costs and attorney’s fees.

        4.      The Court reserves jurisdiction to enforce the parties’ settlement agreement for no

 more than one (1) year from the date of this Order.

        5.      To the extent not otherwise disposed of herein, all pending motions are hereby

 DENIED AS MOOT, all hearings are CANCELLED, and all deadlines are TERMINATED.




                                                 1
Case 9:19-cv-80580-RS Document 45 Entered on FLSD Docket 11/12/2019 Page 2 of 2




        6.     This case is CLOSED.

        DONE AND ORDERED in Fort Lauderdale, Florida this 12th day of November, 2019.



                                               ___________________________
                                               RODNEY SMITH
                                               UNITED STATES DISTRICT JUDGE

 cc: All counsel of record




                                           2
